Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 2, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146440(126)                                                                                             Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,
           Plaintiff-Appellant,
                                                                   SC: 146440
  v                                                                COA: 306618
                                                                   Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the motion for the temporary admission of Joe
  Huddleston to practice pro hac vice under MCR 8.126 on behalf of amicus curiae
  Multistate Tax Commission is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               January 2, 2014
                                                                              Clerk